Exhibit 10.4
SECOND AMENDMENT
TO THE
AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT
     This amendment (“Amendment”) is made and entered into as of the 4th day of
June, 2009 by and between American Team Managers Insurance Services, Inc.
(“ATM”) and Specialty Underwriters’ Alliance, Inc., and amends the AMENDED AND
RESTATED SECURITIES PURCHASE AGREEMENT (“Agreement”) entered into by the parties
on September 8, 2005. Any terms defined in the Agreement and used herein shall
have the same meaning in this Amendment as in the Agreement. In the event that
any provision of this Amendment and any provision of the Agreement are
inconsistent or conflicting, the provision of this Amendment shall control, but
only to the extent that such provision is inconsistent or conflicting with the
Agreement. Any capitalized terms not defined herein shall be defined as in the
Agreement.
     NOW, THEREFORE, and in consideration of the mutual agreements and covenants
set forth, the parties wish to amend the Agreement as follows:
1. Subsection (c)(i) of Section 4: Exchange Right shall be deleted in its
entirety and replaced with the following:

      Exchange Right. (i) At any time and from time to time after the fifth
anniversary of the date of that certain Partner Agent Program Agreement between
the Company and the Purchaser (the “Partner Agent Agreement”), provided that the
Partner Agent Agreement is still in effect and has not been terminated by either
party thereto, the Purchaser shall have the right, but not the obligation, to
exchange its shares of Class B Stock for an equal number of shares of Common
Stock (subject to equitable adjustment in the event of any stock dividend, stock
split, combination, reorganization, recapitalization, reclassification or other
similar event involving a change in such security); provided, further, that
after the fifth anniversary of the date of the Partner Agent Agreement and for
so long as the Partner Agent Agreement is in effect, including any day or days
on which the Purchaser exercises such exchange right, the Purchaser must retain
legal and beneficial ownership for its own benefit of such number of shares of
Class B Stock as could be exchanged for the same number of shares of Common
Stock, whichever is less, (1) with a value on such date of $500,000, as
determined pursuant to Section 4(g) or (2) which equals half of the number of
shares of Class B Stock purchased by the Purchaser pursuant to this Agreement.

2. The following provision of Subsection (g) of Section 4: Purchase obligation
shall be deleted in its entirety:

      “If the aggregate value of the Class B Stock held by the Purchaser is
determined to be less than $500,000, then the Purchaser shall purchase from the
Company such number of shares of Class B Stock as would equal the difference
between the value of the Class B Stock as determined herein and $500,000.”





--------------------------------------------------------------------------------



 



The deleted provision shall be replaced with the following:

      “If the aggregate value of the Class B Stock held by the Purchaser is
determined to be less than $500,000, then the Purchaser shall purchase from the
Company such number of shares of Class B Stock, if any, as would equal,
whichever is less, (1) the difference between the value of the Class B Stock as
determined herein and $500,000 or (2) half of the number of shares of Class B
Stock purchased by the Purchaser pursuant to this Agreement.”

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed on their behalf by their duly authorized officers as of the day, month
and year above written.
SPECIALTY UNDERWRITERS’ ALLIANCE, INC.

              By:   /s/ Daniel A. Cacchione   Name:   Daniel A. Cacchione   
Title:   Senior Vice President, Chief Underwriting Officer     

AMERICAN TEAM MANAGERS INSURANCE SERVICES, INC.

              By:   /s/ Chris Michaels   Name:   Chris Michaels    Title:  
Chief Executive Officer    

2